Case: 2:20-cv-06546-MHW-CMV Doc #: 3 Filed: 12/23/20 Page: 1 of 2 PAGEID #: 14

FRANKLIN COUNTY MUNICIPAL COURT

 

SMALL CLAIMS DIVISION
case No. YO20ceu_OSZOAlLb
Kenneth Johansen HB Insurance Solutions LLC
5202 Avery Oak Drive 5907 N 138th Ave
Dublin, Ohio 43016 Litchfield Park, Arizona 85340

614-791-1037
johakw@gmail.com
Brandon William Hermann
5907 N 138th Avenue
Litchfield Park, Arizona 85340

 

 

 

Plaintiff(s) V. Defendant(s)
“Interpreter:

(1) Has this dispute been to mediation? No

(2) Is the Defendant currently in the United States Military Service? No

(3) Do you want to waive notice of failed service if certified mail is selected? Yes
(4) What type of service do you want to select? Certified Mail

COMPLAINT

Between April 20, 2020 and May 4, 2020, Plaintiff, Kenneth Johansen, received at least eleven (11)
autodialed telemarketing calls to his Do Not Call registered phone number, 614-791-1037. HB Insurance
Solutions LLC or its agent initiated these calls and offered to sell the Plaintiff a final expense life insurance
policy.

The Defendant's caller identification number was a non-working number. The Defendant concealed his
company name during the call. The plaintiff believes the Defendant wanted to keep his identity secret
because he knew he was violating the Telephone Consumer Protection Act regulations.

On information and belief, Brandon William Hermann is CEO and owner of for HB Insurance Solutions LLC.
He has complete control of corporation’s telemarketing program; he has knowledge of the illegal calls made
by the company; and, he is allowing these illegal calls to continue.

The defendant violated 47USC§227(c)(3)(F) eleven, (11) times by initiating calls to a Do Not Call listed
telephone number. 47USC§227(c)(5) entitles the plaintiff to receive $1500 damages for each time the
defendant knowingly violated the statute. The defendant committed unfair and deceptive acts in connection
with a consumer transaction (R. C. 1345.02) by knowingly failing to comply with the TCPA. Plaintiff is
entitled to $200 damages for each of eleven, (11) violations of the CSPA R.C. 1345.09(B). The TSSA is a
State statute that was enacted to regulate telephone solicitations and to protect Ohio residents against illicit,
deceptive, or otherwise exploitative telemarketing. Upon information and belief, the Defendant has failed to
obtain and/or maintain a valid certificate of registration in accordance with R.C. § 4719.08(A) and R.C. §
4719.08(B). Per R.C. § 4719.14 this is an unfair and deceptive act in violation of R.C. § 1345.02. Per R.C.
1345.09(B). Plaintiff is entitled to $200 damages for each of eleven, (11) violations of this regulation. The

 
‘Case: 2:20-cv-06546-MHW-CMV Doc #: 3 Filed: 12/23/20 Page: 2 of 2 PAGEID #: 15
plaintiff requests $6000 in damages for TCPA, CPSA, TSSA violations.

Plaintiff demands judgment-against Defendant in the sum of $6000, plus court costs and interest.

COMPLAINANT’S OATH

 

Complainant states the following:
“I declare under penalty of law that this Complaint is true and correct to the best of my knowledge.”

a \
(Cua A att. \y MOV ALN | | = | Ly = AD)
Kennett Johansen Date
| am filing the lawsuit as an individual or an

individual doing business under a business
name.

 
